Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: After a review of the prior art of record, it is believed that the present invention is novel and non-obvious wherein no reference discloses the recited method of fabricating a conduit, comprising the steps recited, including attaching a first tubular outboard ply at each end to first and second inner collars with a third and fifth welds, inserting a second tubular outboard ply into the first tubular outboard ply and advancing the second tubular outboard ply along an interior of the first tubular outboard ply until the second tubular outboard ply in its entirety, is interposed between the third weld and the fifth weld, inserting a tubular outboard ply into the second tubular outboard ply, so that the second tubular outboard ply is interposed between the tubular inboard ply and the first tubular outboard ply, and advancing the tubular inboard ply along an interior of the second tubular outboard ply until a first tubular inboard ply end of the tubular inboard ply protrudes a first distance past the first inner collar portion, and a second tubular-inboard-ply end protrudes a second distance past the second inner collar portion, simultaneously corrugating the tubular inboard ply, the first tubular outboard play and the second tubular outboard ply to form bellows having a central axis and comprising a first corrugated claims 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


February 4, 2022
P. F. Brinson